DETAILED ACTION
	Examiner has received and accepted the amended claims and remarks filed on 19 April 2022. The amended claims and remarks are the claims and remarks being referred to in the instant Office Action.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Willa Wei on 29 April 2022.

The application has been amended as follows: 

REPLACE Claim 1 with:

A system, comprising:
equipment 
the equipment includes: 
a pulley, and
a block which is located beneath a float of a vehicle, wherein one or more lines connect the pulley and the block;
the distance sensor includes one or more of the following: a radar based distance sensor or a Lidar based distance sensor;
the distance sensor is attached to [[a]] the vehicle; [[,]] 
the measured object is at least one of: a ground plane or ground simulator; [[,]] and 
the positioning includes moving at least the vehicle to change a height of the vehicle using the pulley; and
a test controller that is configured to: 
obtain, from the distance sensor, a measured distance between the distance sensor and the measured object, wherein the distance sensor transmits a plurality of signals at different angles to generate the measured distance, wherein the plurality of signals includes one or more of the following: a plurality of radar signals or a plurality of Lidar signals; and 
compare the known distance and the measured distance in order to test the distance sensor and produce a test result.  

CANCEL Claim 3

REPLACE Claim 4 with:

The system of claim 1, wherein


the block includes one or more wheels on a bottom surface.

REPLACE Claim 5 with:

[[The]] A system, comprising 
equipment including a pulley that is configured to position a distance sensor and a measured object at a known distance from each other, wherein: 
the distance sensor includes one or more of the following: a radar based distance sensor or a Lidar based distance sensor;
the distance sensor is attached to a vehicle; 
the measured object is coupled to a wheeled base and is at least one of: a ground plane or ground simulator; and 
the positioning includes moving at least: 
the vehicle to change a height of the vehicle using the pulley, and
the coupled measured object and the wheeled base beneath the vehicle; and
a test controller that is configured to: 
obtain, from the distance sensor, a measured distance between the distance sensor and the measured object, wherein the distance sensor transmits a plurality of signals at different angles to generate the measured distance, wherein the plurality of signals includes one or more of the following: a plurality of radar signals or a plurality of Lidar signals; and 
compare the known distance and the measured distance in order to test the distance sensor and produce a test result.

REPLACE Claim 6 with:

The system of claim [[1]] 5, wherein:



the known distance and the measured distance are compared; and 
the test result produced by comparing the known distance and the measured distance is displayed by the wheeled base.

REPLACE Claim 7 with:

A method, comprising:
positioning, by equipment 
the equipment includes: 
a pulley, and
a block which is located beneath a float of a vehicle, wherein one or more lines connect the pulley and the block;
the distance sensor includes one or more of the following: a radar based distance sensor or a Lidar based distance sensor;
the distance sensor is attached to [[a]] the vehicle; [[,]] 
the measured object is at least one of: a ground plane or ground simulator; [[,]] and 
the positioning includes moving at least the vehicle to change a height of the vehicle using the pulley; and 
obtaining a measured distance between the distance sensor and the measured object from the distance sensor, wherein the distance sensor transmits a plurality of signals at different angles to generate the measured distance, wherein the plurality of signals includes one or more of the following: a plurality of radar signals or a plurality of Lidar signals; and 
comparing the known distance and the measured distance in order to test the distance sensor and produce a test result.  


CANCEL Claim 9

REPLACE Claim 10 with:

The method of claim 7, wherein


the block includes one or more wheels on a bottom surface. 

REPLACE Claim 11 with:

[[The]] A method, comprising 
positioning, by equipment including a pulley, a distance sensor and a measured object at a known distance from each other, wherein: 
the distance sensor includes one or more of the following: a radar based distance sensor or a Lidar based distance sensor;
the distance sensor is attached to a vehicle; 
the measured object is coupled to a wheeled base and is at least one of: a ground plane or ground simulator; and 
the positioning includes moving at least: 
the vehicle to change a height of the vehicle using the pulley, and
the coupled measured object and the wheeled base beneath the vehicle; and
obtaining a measured distance between the distance sensor and the measured object, wherein the distance sensor transmits a plurality of signals at different angles to generate the measured distance, wherein the plurality of signals includes one or more of the following: a plurality of radar signals or a plurality of Lidar signals; and 
comparing the known distance and the measured distance in order to test the distance sensor and produce a test result.

REPLACE Claim 12 with:

The method of claim [[7]] 11, wherein:



the known distance and the measured distance are compared; and 
the test result produced by comparing the known distance and the measured distance is displayed by the wheeled base.

REPLACE Claim 13 with:

13.	A computer program product embodied in a non-transitory computer readable storage medium and comprising computer instructions for:
positioning, by equipment object at a known distance from each other, wherein:
the equipment includes: 
a pulley, and
a block which is located beneath a float of a vehicle, wherein one or more lines connect the pulley and the block;
the distance sensor includes one or more of the following: a radar based distance sensor or a Lidar based distance sensor;
the distance sensor is attached to [[a]] vehicle;  
the measured object is at least one of: a ground plane or ground simulator; [[,]] and 
the positioning includes moving at least the vehicle to change a height of the vehicle using the pulley; and 
obtaining a measured distance between the distance sensor and the measured object from the distance sensor, wherein the distance sensor transmits a plurality of signals at different angles to generate the measured distance, wherein the plurality of signals includes one or more of the following: a plurality of radar signals or a plurality of Lidar signals; and 
comparing the known distance and the measured distance in order to test the distance sensor and produce a test result.

CANCEL Claim 15

REPLACE Claim 16 with:

The computer program product of claim 13, wherein


the block includes one or more wheels on a bottom surface.

REPLACE Claim 17 with:

[[The]] A computer program product, comprising 
positioning, by equipment including a pulley, a distance sensor and a measured object at a known distance from each other, wherein: 
the distance sensor includes one or more of the following: a radar based distance sensor or a Lidar based distance sensor;
the distance sensor is attached to a vehicle; 
the measured object is coupled to a wheeled base and is at least one of: a ground plane or ground simulator; and 
the positioning includes moving at least: 
the vehicle to change a height of the vehicle using the pulley, and
the coupled measured object and the wheeled base beneath the vehicle; and
obtaining a measured distance between the distance sensor and the measured object, wherein the distance sensor transmits a plurality of signals at different angles to generate the measured distance, wherein the plurality of signals includes one or more of the following: a plurality of radar signals or a plurality of Lidar signals; and 
comparing the known distance and the measured distance in order to test the distance sensor and produce a test result.

REPLACE Claim 18 with:

The computer program product of claim [[13]] 17, wherein:



the known distance and the measured distance are compared; and 
the test result produced by comparing the known distance and the measured distance is displayed by the wheeled base.

Response to Arguments
Applicant’s arguments with respect to the Drawings have been fully considered and are persuasive.  The Objection to the Drawings has been withdrawn. 
Applicant’s arguments with respect to Claims 1, 2, 4 – 8, 10 – 14, and 16 - 18 have been fully considered and are persuasive.  The 112(a) Rejection of Claims 1, 2, 4 – 8, 10 – 14, and 16 - 18 has been withdrawn. 
Applicant’s arguments with respect to Claims 1, 2, 4 – 8, 10 – 14, and 16 - 18 have been fully considered and are persuasive.  The 112(b) Rejection of Claims 1, 2, 4 – 8, 10 – 14, and 16 - 18 has been withdrawn. 
Applicant’s arguments with respect to Claims 1, 7, and 13 have been fully considered and are persuasive in view of the Examiner’s Amendment above.  The 103 Rejection of Claims 1, 7, and 13 has been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 4 – 8, 10 – 14, and 16 - 18 are allowed over the prior art in view of the Examiner’s Amendment above.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1, 7, and 13, the prior art fails to anticipate nor render obvious the equipment includes: a pulley, and a block which is located beneath a float of a vehicle, wherein one or more lines connect the pulley and the block, in combination with the recited claim limitations. These features are critical to the applicant’s invention as they allow for calibration of a vehicle which is capable of taking off from and/or landing on water, as discussed in [0037, 0038] of the filed specification. The closest piece of art is CN 110231053.
Regarding Claims 5, 11, and 17, the prior art fails to anticipate nor render obvious the measured object is coupled to a wheeled base and is at least one of: a ground plane or ground simulator; and the positioning includes moving at least: the vehicle to change a height of the vehicle using the pulley, and the coupled measured object and the wheeled base beneath the vehicle. These features are critical to the applicant’s invention as they allow for changing the heights to test the distance sensor without having to move the vehicle itself after it has been positioned, as discussed in [0059] of the filed specification. The closest piece of art is CN 110231053.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/           Primary Examiner, Art Unit 2856